         Case 1:20-cv-01908-AT Document 23 Filed 08/12/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
LATINA FULLER,

           Plaintiff,

    v.
                                           Civil Action File
HILLSTONE RESTAURANT GROUP,                No. 1:20-CV-1908-AT
INC.
d/b/a HOUSTON’S, and XYZ Corp.
Nos. 1-9

           Defendant.

                             NOTICE OF FILING

     COMES NOW Hillstone Restaurant Group, Inc., defendant in

the above-styled civil action (hereinafter, “defendant”), and

files the following deposition transcripts in support of

defendant’s motion for summary judgment:

     1) Deposition of plaintiff, Latina Fuller, taken on April

16, 2018, in connection with the case captioned as Latina Fuller

v. Hillstone Restaurant Group, Inc. d/b/a Houston’s, and XYZ

Corp., Nos. 1-9, Civil Action File No.: 17EV003613 in the State

Court of Fulton County.

     2) Deposition of Jon Rivero, taken on February 12, 2019,

in connection with the case captioned as Latina Fuller v.

Hillstone Restaurant Group, Inc. d/b/a Houston’s, and XYZ Corp.,

Nos. 1-9, Civil Action File No.: 17EV003613 in the State Court

of Fulton County.




                                     -1-
Case 1:20-cv-01908-AT Document 23 Filed 08/12/20 Page 2 of 3



                           Respectfully submitted,

                           DREW, ECKL & FARNHAM, LLP

                           /s/ Patrick J. Ewing

                           G. RANDALL MOODY
                           Georgia Bar No. 517702
                           PATRICK J. EWING
                           Georgia Bar No. 669491




                            -2-
          Case 1:20-cv-01908-AT Document 23 Filed 08/12/20 Page 3 of 3



                           CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of

the within and foregoing NOTICE OF FILING upon all parties

concerned via the court’s e-filing system which will

automatically send email notification of such filing to the

attorneys or parties of record:

                         Brandyn L. Randall, Esq.
                         Morgan & Morgan Atlanta, PLLC
                         Post Office Box 57007
                         Atlanta, GA 30343

       This 12th day of August 2020.

                                     Respectfully submitted,

                                     DREW, ECKL & FARNHAM, LLP


                                     /s/ Patrick J. Ewing
                                     G. RANDALL MOODY
                                     Georgia Bar No. 517702
                                     PATRICK J. EWING
                                     Georgia Bar No. 669491
303 Peachtree Street NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400 – phone
(404) 876-0992 – fax
moodyr@deflaw.com
ewingp@deflaw.com
9986632/1
06440-129020




                                      -3-
